 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW R. ORTIZ and RENE ORTIZ,                   No. 2:18-cv-02396-KJM-AC
12                         Plaintiffs,
13              v.                                      ORDER TO SHOW CAUSE
14    CLIENT SERVICES, INC.,
15                         Defendant.
16

17             This case was removed from state court with plaintiffs proceeding pro se and was

18   accordingly referred to the undersigned pursuant to Local Rule 302(c)(21). ECF No. 1. On

19   April 23, 2019, the court granted defendant’s motion to dismiss with leave for plaintiffs to file an

20   amended complaint within 30 days. ECF No. 20. On June 10, 2019, after plaintiffs responded to

21   a show-cause order by requesting an extension of time because they were attempting to resolve

22   the case out of court, the court granted plaintiffs another 30 days to file an amended complaint.

23   ECF Nos. 25, 26. That extended deadline has now passed, and plaintiffs have not filed the

24   anticipated amended complaint. The court cannot continue to allow this case to languish on its

25   docket.

26             Good cause appearing, IT IS HEREBY ORDERED that plaintiffs shall show cause, in

27   writing, within 14 days, why their failure to file an amended complaint should not result in a

28   recommendation that this case be dismissed for failure to prosecute. The filing of an amended
                                                        1
 1   complaint within this timeframe will serve as cause and will discharge this order. If plaintiffs fail
 2   to respond, the court will recommend dismissal of the case pursuant to Local Civil Rule 110.
 3   Absent an exceedingly strong showing of good cause, no further extensions will be granted.
 4          IT IS SO ORDERED.
 5   DATED: July 15, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
